Exhibit 10.1

Termination Agreement

This is the Termination Agreement by and between ABM Industries Incorporated, a
Delaware corporation having a principal place of business in New York, New York
(“ABM”), and International Business Machines Corporation, a New York corporation
having a principal place in Somers, New York (“Supplier”). It is entered into
under the Master Professional Services Agreement by and between ABM and Supplier
dated October 1, 2006 (“Agreement”), as such Agreement has been amended, and
provides for the termination of all remaining Services for convenience by
agreement of the Parties. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Agreement and references to Exhibits or
Schedules shall refer to the applicable Exhibits or Schedules to the Agreement.

WHEREAS, ABM and Supplier executed a Statement of Work dated September 6, 2011,
under the Agreement which provides for the provision by Supplier of certain
design and build services in connection with the construction of ABM’s new
primary data center in Alpharetta, Georgia;

WHEREAS, ABM and Supplier also executed a Statement of Work dated August 24,
2011, under the Agreement which provides for the relocation by Supplier of
certain ABM IT environments now supported by Supplier from Supplier’s data
center in Dallas, Texas, to ABM’s new primary data center in Alpharetta,
Georgia; and

WHEREAS, the design and build of ABM’s new primary data center and the migration
of the ABM IT environments currently supported by Supplier to that data center
are expected to be completed by February 29, 2012.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, ABM and Supplier (the “Parties” and each, a
“Party”) hereby agree as follows:



1.  
Terminated Services

The Term of the Agreement and all Services provided by Supplier under the
Agreement, including all Services associated with the ABM IT environments now
supported by Supplier in its Dallas data center, shall terminate for convenience
effective as of the successful completion of the design and build of ABM’s new
primary data center and the relocation of the environments currently supported
by Supplier to that data center, both of which are expected to be completed by
February 29, 2012.

For the avoidance of doubt, it is understood and agreed that the termination
shall be effective only if and when the aforementioned design, build and
relocation activities are successfully completed and that the effective date of
such termination shall be extended if the completion of such activities is
delayed for any reason.

The Parties acknowledge and agree that this termination for convenience has been
agreed to by both Parties and that, notwithstanding Section 20.2 of the
Agreement, ABM is not obligated to provide notice to Supplier a specific number
of days or months prior to the effective date of such termination.



2.  
Termination Charges

The Parties acknowledge and agree that, notwithstanding Section 20.2 and
Schedule N of the Agreement, ABM is not obligated to pay any Termination
Charges, including any wind-down costs, stranded costs, early termination fees
or redeployment costs, in connection with the above-referenced termination for
convenience.

 

1



--------------------------------------------------------------------------------



 



3.  
Continued Provision of Services

In addition to the Services described in the aforementioned Statements of Work,
Supplier shall continue to provide the Services associated with the ABM
Equipment, Software and Systems currently supported in its Dallas data center to
and until the effective date of the termination for convenience referenced in
Section 1 above. Supplier shall continue to provide such Services, and ABM shall
continue to pay for such Services, in each case subject to and in accordance
with the Agreement.



4.  
Termination Assistance Services

At ABM’s request, Supplier shall provide Termination Assistance Services
requested by ABM , and ABM shall pay for such Termination Assistance Services,
in each case subject to and in accordance with Section 4.3 of the Agreement.



5.  
THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS TERMINATION AGREEMENT,
UNDERSTAND IT, AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS.

IN WITNESS WHEREOF, the Parties have caused this Termination Agreement to be
executed by their respective duly authorized representatives as of October 11,
2011.

ABM Industries Incorporated

International Business Machines
Corporation

By: /s/ Doug Gilbert            

By: /s/ Chris Kinsey            

Title:  Chief Information Officer


Title: Project Executive

Date: October 11, 2011

Date: October 11, 2011

 

2